NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL OWEN DeVAUGHN,                          No. 15-56723

                Plaintiff-Appellant,            D.C. No. 5:10-cv-00892-TJH-GJS

 v.
                                                MEMORANDUM*
DARREN MANNION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Michael Owen DeVaughn appeals pro se from the

district court’s order in his 42 U.S.C. § 1983 action revoking his application to

proceed in forma pauperis as a sanction under Federal Rule of Civil Procedure 11.

We have jurisdiction under 28 U.S.C. §1291. We review for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Islamic Shura Council of S. Cal. v. FBI, 757 F3d. 870, 872 (9th Cir.

2014). We affirm.

      The district court did not abuse its discretion by revoking DeVaughn’s

motion to proceed in forma pauperis as a sanction under Rule 11 because

DeVaughn’s complaint misrepresented his prior federal litigation history. See

Warren v. Guelker, 29 F.3d 1386, 1389-90 (9th Cir. 1994) (a pro se prisoner’s

misrepresentation about previous lawsuits may justify sanctions under Rule 11).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      AFFIRMED.




                                         2                                   15-56723